UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7691


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOSAND FARMER, a/k/a Johan Farmer,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:10-cr-00271-FL-3)


Submitted: March 30, 2017                                          Decided: April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Josand Farmer, Appellant Pro Se. Jennifer P. May-Parker, Seth Morgan Wood, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Josand Farmer seeks to appeal from the district court’s order denying his motion

challenging the enhancement of his sentence under 21 U.S.C. § 851 (2012). We conclude

that Farmer’s motion was in substance a successive 28 U.S.C. § 2255 (2012) motion.

       The district court’s order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).          A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Farmer has not

made the requisite showing. The district court lacked jurisdiction to deny § 2255 relief

on the merits because Farmer’s motion challenged the validity of his sentence and should

have been construed as a successive § 2255 motion. See Gonzalez v. Crosby, 545 U.S.

524, 531–32 (2005); United States v. Winestock, 340 F.3d 200, 207 (4th Cir. 2003).

In the absence of pre-filing authorization from this court, the district court lacked

jurisdiction to hear a successive § 2255 motion. See 28 U.S.C. § 2244(b)(3) (2012).

                                              2
      Accordingly, we deny a certificate of appealability and dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                          3